1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     TONY HUCKBOTTOM,                                 Case No. 3:18-cv-00331-MMD-CBC
7                                        Plaintiff,                  ORDER
             v.
8
      RENO JUSTICE COURT, et al.,
9
                                     Defendants.
10

11

12           Plaintiff Tony Huckbottom, who is in the custody of the Nevada Department of

13   Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983. Before the Court is the

14   Report and Recommendation (“R&R” or “Recommendation”) of United States Magistrate

15   Judge Carla B. Carry (ECF No. 6), recommending that the Court grant Plaintiff’s in forma

16   pauperis application, but then file his complaint and dismiss it because Plaintiff attempts

17   to sue entities entitled to Eleventh Amendment sovereign immunity. Plaintiff had until

18   August 28, 2019 to file an objection. To date, no objection to the R&R has been filed.1

19   For this reason, and as explained below, the Court adopts the R&R and will dismiss this

20   case.

21   ///

22

23
             1Because  the Court received a returned copy of the R&R with the notation “Name
     and Inmate No. don’t match” (ECF No. 7), the Court attempted to send another copy of
24   the R&R to Plaintiff (ECF No. 8), but that attempt was also unsuccessful (ECF No. 9).
     Notwithstanding the Court’s efforts, it is ultimately Plaintiff’s responsibility to keep the
25   Court apprised of his address. See LR IA 3-1 (“An attorney or pro se party must
     immediately file with the court written notification of any change of mailing address, email
26
     address, telephone number, or facsimile number. The notification must include proof of
27   service on each opposing party or the party’s attorney. Failure to comply with this rule
     may result in the dismissal of the action, entry of default judgment, or other sanctions as
28   deemed appropriate by the court.”). The Court will therefore issue this order adopting the
     R&R.
1           This Court “may accept, reject, or modify, in whole or in part, the findings or

2    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

3    timely objects to a magistrate judge’s report and recommendation, then the Court is

4    required to “make a de novo determination of those portions of the [report and

5    recommendation] to which objection is made.” Id. Where a party fails to object, however,

6    the court is not required to conduct “any review at all . . . of any issue that is not the

7    subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

8    Circuit has recognized that a district court is not required to review a magistrate judge’s

9    report and recommendation where no objections have been filed. See United States v.

10   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

11   employed by the district court when reviewing a report and recommendation to which no

12   objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

13   Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

14   district courts are not required to review “any issue that is not the subject of an objection.”).

15   Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

16   accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

17   1226 (accepting, without review, a magistrate judge’s recommendation to which no

18   objection was filed).

19          While Plaintiff has failed to object to Judge Carry’s recommendation to dismiss

20   Plaintiff’s case, the Court will conduct a de novo review to determine whether to adopt the

21   R&R. Judge Carry found that Plaintiff “cannot raise 42 U.S.C. § 1983 claims against the

22   State of Nevada or the Reno Justice Court based on Eleventh Amendment sovereign

23   immunity.” (ECF No. 6 at 3.) Having reviewed the R&R and the Complaint, the Court

24   agrees with Judge Carry.

25          It is therefore ordered that Judge Carry’s Report and Recommendation (ECF No.

26   6) is accepted and adopted in full.

27          It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

28   No. 1) is granted.
1          The Clerk of Court is directed to file Plaintiff’s Complaint (ECF No. 1-1).

2          It is further ordered that Plaintiff’s Complaint (ECF No. 1-1) is dismissed, with

3    prejudice, and without leave to amend, as amendment would be futile.

4          The Clerk of Court is further directed to enter judgment in accordance with this

5    order and close this case.

6          DATED THIS 1st day of October 2019.

7

8                                             MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
